DETAILED ACTION
America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of papers submitted under 35 USC §119(a)-(d) and 35 USC §371(c), which papers have been placed of record in the file. 
The present application, filed 27-March-2020, claims priority from Japanese application JP2017-192044, filed 29-September-2017.
The present application is also a national stage entry of WIPO/PCT application PCT/JP2018-033740, filed 12-September-2018.
The present application is therefore accorded a prima facie effective filing date of 29-September-2017.

Information Disclosure Statement
The information disclosure statement IDS#1 submitted on 27-March-2020 has been considered by the Examiner and made of record in the application file.

Preliminary Amendment
The present Office Action is based upon the original patent application filed on 27-March-2020 as modified by the preliminary amendment PA#1 filed on the same date.  
Claims 1-6 are now pending in the present application. 

Claim Objections
Objection is made to claims 1 and 5 because of the following informalities:  
Claim 1 recites in part: “….an information generating means that generates information for transmission transmitted to the other mobile body….” [line 6-7], wherein the use of “transmission transmitted” is redundant and confusing.  The intended clause is assumed to be: “….an information generating means that generates information for transmission….”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 USC §112 (f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 USC §112 (f) because although the claim limitations do not recite sufficient structure, materials, or acts to entirely perform the recited function, the specification presents these means or steps as examples only, and fails to unambiguously specify structures for performing these functions..  
These claim limitations include:
“an estimating means”, recited in claims 1 and 5.
“an information generating means” recited in claims 1, 2 and 5.
an essential-item selecting means” recited in claim 2.
“an acquiring means” recited in claim 3.
“a selecting means” recited in claim 3.
“a communications means” recited in claim 4.
Because these claim limitations are not being interpreted under 35 USC §112 (f), they will be broadly interpreted to encompass the plain meaning of the words, and to include any exemplary structures provided in the specification.
If the Applicant intends to have these limitations interpreted under 35 USC §112 (f), Applicant may present a sufficient showing of specific defined and limited structures, materials or acts within the specification for performing the claimed functions.

Claim Rejections - 35 USC §112
The following is a quotation of 35 USC §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 USC §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1-5: These claims invoke 35 USC §112 (f), as follows:
“an estimating means”, recited in claims 1 and 5.
“an information generating means” recited in claims 1, 2 and 5.
“an essential-item selecting means” recited in claim 2.
“an acquiring means” recited in claim 3.
a selecting means” recited in claim 3.
“a communications means” recited in claim 4.
The written description, however, fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structures, materials, or acts to the functions. Therefore, the claim is indefinite and is rejected under 35 USC §112 (f).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 USC §112 (f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 USC §132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 USC §132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claims 1 and 5: These claims recite "….mobile bodies relatively large in number…" [lines 4-5], a relative term which renders the claims indefinite.  The term "relatively large" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-4 and 6 are rejected as depending from a rejected claim.


Claim Rejections - 35 USC §103
The following is a quotation of 35 USC §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC §102 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC §102(b)(2)(C) for any potential 35 USC §102(a)(2) prior art against the later invention.

Claims 1 and 4-6 are rejected under 35 USC §103 as unpatentable over Adachi et al. (WIPO/PCT International Patent Application Publication WO 2016/080452 A1), hereinafter Adachi, in view of Stenneth (United States Patent Application Publication # US 2016/0247394 A1.
Consider claim 1: An information generation device mountable on a mobile body, Adachi discloses an automatic driving control device (30)  mounted on a vehicle (1), and which obtains information about the state of the vehicle and about proximate other vehicles from a plurality of sensors mounted on the vehicle and by Vehicle to Vehicle (V2V) communication, and which uses this information to control a level of an automatic state of the vehicle, to inform the vehicle user, and to provide vehicle state information to the proximate vehicles, [Title; Abstract; Fig. 1A, 1B, 2; Para. 0007-0008, 0015, 0027-0034, 0074-0076, 0082], the information generation device comprising:
an estimating means that estimates a control attribute concerning driving control for another mobile body existing in a communicable range from a position of the mobile body, the control attribute being a control attribute of mobile bodies relatively large in number; wherein the vehicle may receive information from the proximate vehicle by V2V communication (hence within communication range) and where such information may include the level (at least basic or and
an information generating means that generates information for transmission transmitted to the other mobile body, the information for transmission including mobile body information of an item prioritized according to the estimated control attribute among a plurality of items of mobile body information including information concerning the driving control for the mobile body; Adachi also discloses that the vehicle control unit (30) may also send status and sensed information (including a control level as determined by a level setting unit (42)) to one or more proximate vehicles by the inter-vehicle communication means (34) (V2V), [Fig. 2; Para. 0086, 0101-0102].
Adachi specifically discloses that vehicle information (with regard to state, position, and operation) is transmitted to one or more proximate vehicles, and that the content of this information may be based at least in part by received autonomous level information received from one or more vehicles. Prioritization of the information is not specifically disclosed.
Stenneth, however, discloses an analogous method and apparatus for classifying vehicles based on automation level [Title; Abstract; Fig. 1-3; Para. 0035, 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to use determine an autonomous control level of one or more vehicles and based on a determined level weight (or prioritize) communication of information with that vehicle, including a update/refresh time, and/or to determine the specific types or categories (items) of information items to be communicated to the vehicle as taught by Stenneth and applied to an automatic driving control device and method as taught by Adachi where the urgency of communicating vehicle status information, and/or the type of information communicated to the target vehicle may be different for a manually driven vehicle or automatically driven vehicle, where a driver may, or may not be present.
Consider claim 4 and as applied to claim 1: The information generation device according to any one of claims claim 1, further comprising a communication means that transmits the information for transmission.

Stenneth discloses similar wireless communication interfaces (1470, 1615) [Fig. 14; 16; Para. 0083, 0095, 0097].
Consider claim 5: An information generation method, Adachi discloses an automatic driving control device (30)  mounted on a vehicle (1), and method of operation in which information about the state of the vehicle and about proximate other vehicles is obtained from a plurality of sensors mounted on the vehicle and by Vehicle-to-Vehicle (V2V) communication, and wherein this information is used to control a level of an automatic state of the vehicle, to inform the vehicle user, and to provide vehicle state information to the proximate vehicles [Title; Abstract; Fig. 1A, 1B, 2; Para. 0007-0008, 0015, 0027-0034, 0074-0076, 0082], comprising:
an estimating step of estimating a control attribute concerning driving control for another mobile body existing in a communicable range from a position of a mobile body by an estimating means, the control attribute being a control attribute of mobile bodies relatively large in number; wherein the vehicle may receive information from a proximate vehicle by V2V communication (hence within communication range) and where such information may include a level (at least basic or advanced) of autonomy (control attribute) at which the proximate vehicle is operating, specifically that a control unit (30a) (estimating means) receives such information from an inter-vehicle communication unit and
an information generating step of generating information for transmission transmitted to the other mobile body by an information generating means, the information for transmission including mobile body information of an item prioritized according to the estimated control attribute among a plurality of items of mobile body information including information concerning the driving control for the mobile body; Adachi also discloses that the vehicle control unit (30) may also send status and sensed information (including a control level as determined by a level setting unit (42)) to one or more proximate vehicles by the inter-vehicle communication means (34) (V2V), [Fig. 2; Para. 0086, 0101-0102].
Adachi specifically discloses that vehicle information (with regard to state, position, and operation) is transmitted to one or more proximate vehicles, and that the content of this information may be based at least in part by received autonomous level information received from one or more vehicles. Prioritization of the information is not specifically disclosed.
Stenneth, however, discloses an analogous method and apparatus for classifying vehicles based on automation level [Title; Abstract; Fig. 1-3; Para. 0035, 0041-0043, 0049-0051], and specifically that a system is trained to classify a level of vehicle autonomous operation based on collected sensor data, and 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to use determine an autonomous control level of one or more vehicles and based on a determined level weight (or prioritize) communication of information with that vehicle, including a update/refresh time, and/or to determine the specific types or categories (items) of information items to be communicated to the vehicle as taught by Stenneth and applied to an automatic driving control device and method as taught by Adachi where the urgency of communicating vehicle status information, and/or the type of information communicated to the target vehicle may be different for a manually driven vehicle or automatically driven vehicle, where a driver may, or may not be present.
Consider claim 6 and as applied to claim 1: A computer-readable recording medium which records a program for an information generation device, the program causing a computer to function as the information generation device according to claim 1.
Adachi specifically discloses memory (30b) and from which programs are executed for performing device functions [Fig. 2, 11; Para, 0034-0035, 0230-0231].


Claim 2 is rejected under 35 USC §103 as unpatentable over Adachi et al. (WIPO/PCT International Patent Application Publication WO 2016/080452 A1), hereinafter Adachi, and Stenneth (United States Patent Application Publication # US 2016/0247394 A1, further in view of Lewis et al. (United States Parent Application Publication # US 2017/0274827 A1), hereinafter Lewis.
Consider claim 2 and as applied to claim 1: The information generation device according to claim 1, further comprising
an essential-item selecting means that selects an essential item indispensable irrespective of the estimated control attribute, 
wherein the information generating means generates the information for transmission including mobile body information of the essential item.
Neither Adachi nor Stenneth specifically discloses that selected data items may be deemed required and communicated with every transmission.  This was known in the art however, and for example: 
Lewis discloses a rear vision system and method for use in vehicles, and which may employ V2V communication [Title; Abstract; Fig. 1; Para. 0001, 0005-0006, 0015] and specifically the use of a Basic Safety Message (BSM) according to a standard found in SAE J2735 in in which certain information items (vehicle size, position and speed) are present in a core (essential) data set communicated with every message, and that additional data items are 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to prioritize certain data items as defined by a BSM standard as essential and communicated with every transmission, and that other data may be communicated on a variable basis, less frequently with lower priority, as taught by Lewis and applied to an automatic driving control device and method as taught by Adachi as modified by Stenneth, in order to improve prioritize safety information and limit unnecessary spectrum use and congestion.

Claim 3 is rejected under 35 USC §103 as unpatentable over Adachi et al. (WIPO/PCT International Patent Application Publication WO 2016/080452 A1), hereinafter Adachi, and Stenneth (United States Patent Application Publication # US 2016/0247394 A1, further in view of Brahmi et al. (United States Parent Application Publication # US 2016/0242223 A1), hereinafter Brahmi.
Consider claim 3 and as applied to claim 1: The information generation device according to claim 1, further comprising:
an acquiring means that acquires a statistical amount for an item used by the other mobile body among the items of the information for transmission; and
a selecting means that selects an item prioritized according to the estimated control attribute and the statistical amount.

Brahmi, however, discloses a method for controlling vehicle-to-vehicle communication [Title; Abstract; Fig. 1-4; Para. 0001, 0006-0007], and particularly that inter-vehicle communication between a first and second vehicle, may be by first and second technologies, wherein the rate, content and technology used to communicate a message from the first vehicle to the second may be prioritized based on the type of vehicle (second vehicle) and/or an average connectivity (a statistical amount) for the first and second vehicles, for the first and second technology at a particular location, and in consideration of the first and second technology capability of each vehicle. [Para. 0031-0032, 0074-0076, 0079, 0081; claim 1, 2, 5, 6, 11 and14].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to prioritize the rate (or interval), the content (information items), and/or technology by which the first vehicle communicates a message to a second proximate vehicle, based in part on an average connectivity (statistical parameter) as provided or derived from information provided by the first and second vehicles, in addition to prioritization based on the type of vehicle to which the message is directed, as taught by Brahmi and applied to an automatic driving control device and method as taught by Adachi as modified by Stenneth, in order to improve the efficiency and cost effectiveness of the V2V communication.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Katou et al. (U.S. Patent # US 10,796,577 B2) disclosing a safe operation assistance system and vehicle collision prevention method.
Mukaiyama (U.S. Patent Application Publication # US 2004/0138809 A1) disclosing a communication apparatus.
Kameyama (U.S. Patent Application Publication # US 2009/0295558 A1) disclosing an information service system for a vehicle.
Novlan et al. (U.S. Patent Application Publication # US 2016/0295624 A1) disclosing methods and apparatus for resource pool design for vehicular communications.
Madigan et al. (U.S. Patent Application Publication # US 2018/0059669 A1) disclosing an electrical data processing system for determining a navigation route based on the location of a vehicle and generating a recommendation for a vehicle maneuver
Adachi et al. (U.S. Patent Application Publication # US 2019/0139406 A1) disclosing a driving assistance device.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.
/STEPHEN R BURGDORF/  Examiner, Art Unit 2684